Title: To John Adams from Elbridge Gerry, 8 April 1813
From: Gerry, Elbridge
To: Adams, John



Dear Sir,
Cambridge 8th April 1813

I have received from Benjn Austin Esqr, for your perusal, a collection of News papers, printed by Benjn Edes of Watertown, between the 5th June 1775 & the 9th of Decr 1776; & have committed them to the care of Mr Marston. The privateering act which I formerly mentioned, is printed in the Gazette of the 13th of Novr 1775. I shall probably be absent at the time you may wish to return this book of Gazettes, by which you may be much amused in your leisure hours, & you will please to order it to be delivered to Mr Austin. My correspondence in regard to libels, may be enclosed when you Shall have perused them, & committed to the care of Mr Marston. Mrs Gerry is unwell but joins me & my family in respectful regards to yourself & Lady & love to your family. With the highest consideration / your unfeigned friend

E. Gerry